THE THIRTEENTH COURT OF APPEALS

                                     13-21-00023-CV


                       IN THE INTEREST OF M.F.R.G., A CHILD


                                  On Appeal from the
                     County Court at Law of Aransas County, Texas
                         Trial Court Cause No. A-19-7185-FL


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, reversed in

part, reversed and rendered in part, and remanded to the trial court. The Court orders

the judgment of the trial court AFFIRMED IN PART, REVERSED IN PART, REVERSED

AND RENDERED IN PART, and REMANDED for further proceedings consistent with its

opinion. No costs are assessed, as appellant filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 27, 2021